   Case 1:15-cr-00536-PGG Document 1093 Filed 09/14/20 Page 1 of 1




                                              September 14, 2020


VIA Email and ECF
Honorable Paul G. Gardephe
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

      RE: United States v. Omar Amanat, 15 Cr 536 (PGG)

Dear Judge Gardephe:

       I represent Omar Amanat in the above-captioned matter. I am writing
to request that the Court allow Omar Amanat to attend his father’s funeral.

      Sharif Amanat passed away earlier this morning from advanced stage
prostate cancer. Hamida Amanat, Sharif’s wife and Omar’s mother contacted
us moments after Sharif’ death. He was home on hospice care for the past few
months.

     We ask that Omar Amanat be allowed to attend his father’s funeral.
Arrangements will be forthcoming and can be provided to the Court in
advance.

      I thank the Court for its attention to this matter.


                                              Kind regards,

                                              /s/

                                              Grainne O’Neill
